Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed on October 4, 2022 has been entered.
Claims 1-20 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I with a species election of SEQ ID NO:366, which corresponds to SEQ ID NO:8 with D21H+F163L+T323C+T408F, in the reply filed on October 4, 2022 is acknowledged.
Claims 2-3, 6-9, and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 4, 2022.

Claim for Domestic Priority
Applicants' claim for domestic priority under 35 USC 119(e) to US provisional application 63/008,047 filed on 04/10/2020 is acknowledged.  
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 23, 2021, October 15, 2021, and January 28, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4 and 5 recite the limitation “engineered transaminase comprises at least one substitution or substitution set in said polypeptide sequence”.  The metes and bounds of the limitation in the context of the claims are not clear.   It is unclear what substitutions are encompassed in the “set”.  Clarification is requested.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 10 and 11 recite the limitations “transaminase variant set forth in Table 2-1, 2-2, 3-1, 3-2, 4-1, 4-2, 5-1, and/or 5-2” and “variant engineered transaminase provided in Table 2-1, 2-2, 3-1, 3-2, 4-1, 4-2, 5-1, and/or 5-2”, respectively.  The metes and bounds of the limitations in the context of the above claims are not clear to the Examiner. Claims are to be complete in themselves. Since sequences of Table 2-1, 2-2, 3-1, 3-2, 4-1, 4-2, 5-1, and/or 5-2 can be amended, the boundary and clarity of the claims are not definite. Clarification is requested.	

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites the limitations “compound (1)”.  The metes and bounds of the limitation in the context of the above claim are not clear to the Examiner. Claims are to be complete in themselves. Since the structure of compound (1) can be amended, the boundary and clarity of the claim are not definite. Clarification is requested.

Claims 15-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 15-16 and 18 recite the limitation “improved”.  The metes and bounds of the limitation in the context of the above claims are not clear. It is unclear as to how much of an increase in the property, activity on a substrate/primary alcohol, or stereoselectivity compared to wild-type V. fluvialis transaminase is considered as “improved”.  A perusal of the specification did not provide a clear definition for the above phrase.  Without a clear definition in terms of numerical value, those skilled in the art would be unable to conclude what is “improved”.  Clarification is requested.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 10, 13, and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to any polypeptide having at least 85-98% sequence identity to SEQ ID NO:8 or any functional fragment thereof and having a substitution set at positions 21/163/323/408, wherein the polypeptide has transaminase activity, any improved property, improved activity on any substrate/compound (1), and/or improved thermostability compared to wild-type V. fluvialis transaminase.   Therefore, the claims are drawn to a genus of any polypeptide of unknown structure except having at least  85-98% sequence identity to SEQ ID NO:8 or any functional fragment thereof and having amino acid substitutions at positions 21, 163, 323, and 408, wherein the polypeptide has e has transaminase activity, any improved property, improved activity on any substrate/compound (1), and/or improved thermostability compared to wild-type V. fluvialis transaminase.
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The recitation of “transaminase” “improved property”, “improved activity on a substrate”, “improved activity on ..compound (1)” and “improved thermostability” compared to wild-type V.fluvalis transaminase fails to provide a sufficient description of the genus of polypeptides as it merely describes the functional features of the genus without providing any definition of the structural features of the species within the genus.   The specification does not specifically define any of the species that fall within the genus.  The specification does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.   
The specification is limited to specific mutants of the transaminase having the amino acid sequence of SEQ ID NO:2 (SEQ ID NO:4 and 8 are variants of SEQ ID NO:2) described in Tables 2-1, 2-2, 3-1, 3-2, 4-1, 4-2, 5-1, and/or 5-2, such as the mutant comprising the amino acid sequence of SEQ ID NO:366 (having D21H+F163L+T323C+T408F substitutions relative to SEQ ID NO:8), wherein the mutant has increased enzymatic activity compared to the wildtype V. fluvialis transaminase of SEQ ID NO:2. While MPEP 2163 acknowledges that in certain situations “one species adequately supports a genus,” it also acknowledges that “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.” In view of the widely variant species encompassed by the genus, the examples of Tables  2-1, 2-2, 3-1, 3-2, 4-1, 4-2, 5-1, and/or 5-2, which are all variants of wildtype V. fluvialis transaminase of SEQ ID NO:2, described above is not enough and does not constitute a representative number of species to describe the whole genus of polypeptides having at least 85% sequence identity to SEQ ID NO:8 or any functional fragment thereof but having transaminase activity, any improved property, improved activity on any substrate/compound (1), and/or improved thermostability compared to wild-type V. fluvialis transaminase.  Therefore, the specification fails to describe a representative species of the claimed genus. 
Further, with the aid of a computer, one of skill in the art could identify all of the polypeptides having  85-98% sequence identity with SEQ ID NO:8.  However, there is no teaching regarding which 2-15% of the amino acids can vary from SEQ ID NO:8, other than the amino acid substitutions described in Table 3.1 and 3-2, and result in polypeptide having transaminase activity, any improved property, improved activity on any substrate/compound (1), and/or improved thermostability compared to wild-type V. fluvialis transaminase.  Further, there is no disclosed or art-recognized correlation between any structure other than the specific mutants of SEQ ID NO:8 and transaminase activity, any improved property, improved activity on any substrate/compound (1), and/or improved thermostability compared to wild-type V. fluvialis transaminase  
An important consideration is that structure is not necessarily a reliable indicator of function.  In the instant case, there is no disclosure relating similarity of structure to conservation of function.  Conservation of structure is not necessarily a surrogate for conservation of function.  Since the claimed invention is that of an enzyme, and there is no disclosure of the domains responsible for transaminase activity, any improved property, improved activity on any substrate/compound (1), and/or improved thermostability compared to wild-type V. fluvialis transaminase, the absence of information may be persuasive that those of skill in the art would not take the disclosure as generic.  
While general knowledge in the art may have allowed one of skill in the art to identify other polypeptides expected to have the same or similar tertiary structure, there is not general knowledge in the art about transaminase activity, any improved property, improved activity on any substrate/compound (1), and/or improved thermostability compared to wild-type V. fluvialis transaminase to suggest that general similarity of structure confers said activity.  Accordingly, one of skill in the art would not accept the disclosure of the specific mutants described in Tables 3-1 and 3-2 as representative of other polypeptides having at least 85-98% sequence identity to SEQ ID NO:8 or any functional fragment thereof and having transaminase activity, any improved property, improved activity on any substrate/compound (1), and/or improved thermostability compared to wild-type V. fluvialis transaminase.  
Given this lack of description of the representative species encompassed by the genus of the claims, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the inventions of claims 1, 4-5, 10, 13, and 15-20. 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
 
Claims 1, 4-5, 10, 13, and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific mutants of the transaminase having the amino acid sequence of SEQ ID NO:2 (SEQ ID NO:4 and 8 are variants of SEQ ID NO:2) described in Tables 2-1, 2-2, 3-1, 3-2, 4-1, 4-2, 5-1, and/or 5-2, such as the mutant comprising the amino acid sequence of SEQ ID NO:366 (having D21H+F163L+T323C+T408F relative to SEQ ID NO:8), wherein the mutant has increased enzymatic activity compared to the wildtype V. fluvialis transaminase of SEQ ID NO:2, does not reasonably provide enablement for any polypeptide of unknown structure except having at least 85-98% sequence identity to SEQ ID NO:8 or any functional fragment thereof and having amino acid substitutions at positions 21, 163, 323, and 408, wherein the polypeptide has has transaminase activity, any improved property, improved activity on any substrate/compound (1), and/or improved thermostability compared to wild-type V. fluvialis transaminase.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to any polypeptide having at least 85-98% sequence identity to SEQ ID NO:8 or any functional fragment thereof and having a substitution set at positions 21/163/323/408, wherein the polypeptide has transaminase activity, any improved property, improved activity on any substrate/compound (1), and/or improved thermostability compared to wild-type V. fluvialis transaminase.   Therefore, the claims are drawn to any polypeptide of unknown structure except having at least 85-98% sequence identity to SEQ ID NO:8 or any functional fragment thereof and having amino acid substitutions at positions 21, 163, 323, and 408, wherein the polypeptide has has transaminase activity, any improved property, improved activity on any substrate/compound (1), and/or improved thermostability compared to wild-type V. fluvialis transaminase.
The claims are not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polypeptides having transaminase activity, any improved property, improved activity on any substrate/compound (1), and/or improved thermostability compared to wild-type V. fluvialis transaminase.  In the instant case, the specification is limited to specific mutants of the transaminase having the amino acid sequence of SEQ ID NO:2 (SEQ ID NO:4 and 8 are variants of SEQ ID NO:2) described in Tables 2-1, 2-2, 3-1, 3-2, 4-1, 4-2, 5-1, and/or 5-2, such as the mutant comprising the amino acid sequence of SEQ ID NO:366 (having D21H+F163L+T323C+T408F substitutions relative to SEQ ID NO:8), wherein the mutant has increased enzymatic activity compared to the wildtype V. fluvialis transaminase of SEQ ID NO:2.  
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.
While enzyme isolation techniques, recombinant and mutagenesis techniques were known in the art at the time of the invention, e.g. mutagenesis, and it is routine in the art to screen for variants comprising multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within the protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.   
In the absence of: (a) rational and predictable scheme for making any polypeptide having at least 85-98% sequence identity to SEQ ID NO:8 or any functional fragment thereof and having transaminase activity, any improved property, improved activity on any substrate/compound (1), and/or improved thermostability compared to wild-type V. fluvialis transaminase, and (b) a correlation between structure and the function of having transaminase activity, any improved property, improved activity on any substrate/compound (1), and/or improved thermostability compared to wild-type V. fluvialis transaminase, the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  One of skill in the art would have to test these infinite possible polypeptides to determine which polypeptides have transaminase activity, any improved property, improved activity on any substrate/compound (1), and/or improved thermostability compared to wild-type V. fluvialis transaminase.  While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, as is the case herein, the specification must provide a reasonable amount of guidance which respect to the direction in which the experimentation should proceed so that a reasonable number of species can be selected for testing.  In view of the fact that such guidance has not been provided in the instant specification, it would require undue experimentation to enable the full scope of the claims.  
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
Since the amino acid sequence of the mutant determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  In the instant case, neither the specification or the art provide a correlation between structure and activity such that one of skill in the art can envision the structure of any polypeptides having transaminase activity, any improved property, improved activity on any substrate/compound (1), and/or improved thermostability compared to wild-type V. fluvialis transaminase or predict said function of a polypeptide from its primary structure.  In addition, the art does not provide any teaching or guidance as to (1) which amino acids within the polypeptide of SEQ ID NO:8 other than the specific mutants described in Tables 3-1 or 3-2 that can be modified and which ones are conserved such that one of skill in the art can make the recited polypeptides having transaminase activity, any improved property, improved activity on any substrate/compound (1), and/or improved thermostability compared to wild-type V. fluvialis transaminase, (2) which segments of the polypeptide of SEQ ID NO:8 are essential for having transaminase activity, any improved property, improved activity on any substrate/compound (1), and/or improved thermostability compared to wild-type V. fluvialis transaminase, and (3) the general tolerance of the polypeptide of SEQ ID NO:8 to structural modifications and the extent of such tolerance.  The art clearly teaches that changes in a protein's amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are required for that activity is highly unpredictable. At the time of the invention there was a high level of unpredictability associated with altering a polypeptide sequence with an expectation that the polypeptide will maintain the desired activity. For example, Studer (Residue mutations and their impact on protein structure and function: detecting beneficial and pathogenic changes.  Biochem. J. (2013) 449, 581–594.  – form PTO-892) teach that (1) protein engineers are frequently surprised by the range of effects caused by single mutations that they hoped would change only one specific and simple property in enzymes, (2) the often surprising results obtained by experiments where single mutations are made reveal how little is known about the rules of protein stability, and (3) the difficulties in designing de novo stable proteins with specific functions. 
The amount of direction or guidance presented and the existence of working examples.  
The specification is limited to specific mutants of the transaminase having the amino acid sequence of SEQ ID NO:2 (SEQ ID NO:4 and 8 are variants of SEQ ID NO:2) described in Tables 2-1, 2-2, 3-1, 3-2, 4-1, 4-2, 5-1, and/or 5-2, such as the mutant comprising the amino acid sequence of SEQ ID NO:366 (having D21H+F163L+T323C+T408F relative to SEQ ID NO:8), wherein the mutant has increased enzymatic activity compared to the wildtype V. fluvialis transaminase of SEQ ID NO:2.  However, the speciation fails to provide any information as to (1) specific substrates associated with any polypeptide having 85-98% sequence identity to SEQ ID NO:8 and having transaminase activity, any improved property, improved activity on any substrate/compound (1), and/or improved thermostability compared to wild-type V. fluvialis transaminase or (2) structural elements required in a polypeptide having transaminase activity, any improved property, improved activity on any substrate/compound (1), and/or improved thermostability compared to wild-type V. fluvialis transaminase.  No correlation between structure and function of having transaminase activity, any improved property, improved activity on any substrate/compound (1), and/or improved thermostability compared to wild-type V. fluvialis transaminase has been presented.  There is no information or guidance as to which amino acid residues in the polypeptide of SEQ ID NO: 8 other than specific mutants described in Tables 3-1 or 3-2 that can be modified and which ones are to be conserved to create a polypeptide having transaminase activity, any improved property, improved activity on any substrate/compound (1), and/or improved thermostability compared to wild-type V. fluvialis transaminase.  
Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to structural changes and their effect on function and the lack of knowledge about a correlation between structure and function, an undue experimentation would be necessary one having ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.   The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claims are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).


 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 4-5, 10, 13, 15-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nazor (US 9,388,395– form PTO-892)  
Nazor discloses wildtype Vibrio Fluvialis transaminase of SEQ ID NO:2 having 100% sequence identity to the transaminase of SEQ ID NO:2 of the instant application and having at least 95% sequence identity to SEQ ID NO:8 of the instant application (see the sequence alignment below).  Regarding claims 1 and 4-5, Nazor discloses an engineered transaminase variant of said transaminase having 21/163/323/408 amino acid substitutions (Column 56, lines 54-64 and Column 57, line 41).  Regarding claims 10 and 13, the engineered transaminase variant of Nazor has at least 85% sequence identity to SEQ ID NO:366, comprised in Table 3-1 of the instant specification since SEQ ID NO:366 is a variant of SEQ ID NO:8 of the instant application having 21/163/323/408 amino acid substitutions.  Regarding claims 15-16 and 18, the engineered transaminase variant of Nazor has an improved property compared to wildtype Vibrio Fluvialis transaminase, such as improved activity and thermostability (Column 19, line 24 through Column 20, line 16).  Regarding claim 19, Nazor discloses a purified engineered transaminase variant (Colum 18, lines 36-67).  Regarding claim 20, Nazor discloses a composition comprising the engineered transaminase (Column 19, lines 47-67).  Therefore, Nazor anticipates claims 1, 4-5, 10, 13, 15-16, and 18-20.
Relevant Art
Nazor (US 9,388,395– form PTO-892) discloses wildtype Vibrio Fluvialis transaminase having 100% sequence identity to the transaminase of SEQ ID NO:2 (from which SEQ ID NO:8 are derived from) of the instant application and discloses engineered transaminase variants having 21/163/323/408 amino acid substitutions, see the 102 rejection above.  However, neither Nazor nor the prior art teach or suggest an engineered transaminase having the amino acid sequence of SEQ ID NO:366 of the instant application (SEQ ID NO:366 is a variant of SEQ ID NO:8, wherein the variant consists of the D21H/F163L/T323C/T408F amino acid substitutions).  


Conclusion

	Claims 1-20 are pending.

	Claims 2-3, 6-9, and 14 are withdrawn.

Claims 1, 4-5, 10-13, and 15-20 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652                                                                                                                            


Sequence alignment between the transaminase of SEQ ID NO:2 of the instant application (“Qy”) against the transaminase of SEQ ID NO:2 of Nazor (“Db”)

US-14-828-839-2
; Sequence 2, Application US/14828839
; Patent No. 9388395
; GENERAL INFORMATION
;  APPLICANT: Codexis, Inc.
;  APPLICANT:NAZOR, Jovana
;  APPLICANT:SONG, Shiwei
;  APPLICANT:SMITH, Derek
;  APPLICANT:CROWE, Michael
;  APPLICANT:COLLIER, Steven
;  TITLE OF INVENTION: BIOCATALYSTS AND METHODS FOR SYNTHESIZING DERIVATIVES OF
;  TITLE OF INVENTION:TRYPTAMINE AND TRYPTAMINE ANALOGS
;  FILE REFERENCE: CX2-105USP1
;  CURRENT APPLICATION NUMBER: US/14/828,839
;  CURRENT FILING DATE: 2015-08-18
;  NUMBER OF SEQ ID NOS: 154
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 453
;  TYPE: PRT
;  ORGANISM: Vibrio fluvialis
US-14-828-839-2

  Query Match             100.0%;  Score 2399;  DB 10;  Length 453;
  Best Local Similarity   100.0%;  
  Matches  453;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MNKPQSWEARAETYSLYGFTDMPSLHQRGTVVVTHGEGPYIVDVNGRRYLDANSGLWNMV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MNKPQSWEARAETYSLYGFTDMPSLHQRGTVVVTHGEGPYIVDVNGRRYLDANSGLWNMV 60

Qy         61 AGFDHKGLIDAAKAQYERFPGYHAFFGRMSDQTVMLSEKLVEVSPFDSGRVFYTNSGSEA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AGFDHKGLIDAAKAQYERFPGYHAFFGRMSDQTVMLSEKLVEVSPFDSGRVFYTNSGSEA 120

Qy        121 NDTMVKMLWFLHAAEGKPQKRKILTRWNAYHGVTAVSASMTGKPYNSVFGLPLPGFVHLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 NDTMVKMLWFLHAAEGKPQKRKILTRWNAYHGVTAVSASMTGKPYNSVFGLPLPGFVHLT 180

Qy        181 CPHYWRYGEEGETEEQFVARLARELEETIQREGADTIAGFFAEPVMGAGGVIPPAKGYFQ 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 CPHYWRYGEEGETEEQFVARLARELEETIQREGADTIAGFFAEPVMGAGGVIPPAKGYFQ 240

Qy        241 AILPILRKYDIPVISDEVICGFGRTGNTWGCVTYDFTPDAIISSKNLTAGFFPMGAVILG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 AILPILRKYDIPVISDEVICGFGRTGNTWGCVTYDFTPDAIISSKNLTAGFFPMGAVILG 300

Qy        301 PELSKRLETAIEAIEEFPHGFTASGHPVGCAIA LKAIDVVMNEGLAENVRRLAPRFEERL 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 PELSKRLETAIEAIEEFPHGFTASGHPVGCAIA LKAIDVVMNEGLAENVRRLAPRFEERL 360

Qy        361 KHIAERPNIGEYRGIGFMWALEAVKDKASKTPFDGNLSVSERIANTCTDLGLICRPLGQS 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 KHIAERPNIGEYRGIGFMWALEAVKDKASKTPFDGNLSVSERIANTCTDLGLICRPLGQS 420

Qy        421 VVLCPPFILTEAQMDEMFDKLEKALDKVFAEVA 453
              |||||||||||||||||||||||||||||||||
Db        421 VVLCPPFILTEAQMDEMFDKLEKALDKVFAEVA 453



Sequence alignment between the transaminase of SEQ ID NO:8 of the instant application (“Qy”) against the transaminase of SEQ ID NO:2 of Nazor (“Db”)


AASEQ2_10172022_095050

  Query Match             95.7%;  Score 2291;  DB 1;  Length 453;
  Best Local Similarity   96.0%;  
  Matches  435;  Conservative    5;  Mismatches   13;  Indels    0;  Gaps    0;

Qy          1 MNKPQSWETRAETYSLYGFTDMPSLHQRGTVVVTHGEGPYIVDVHGRRYLDANSGLLNMV 60
              |||||||| |||||||||||||||||||||||||||||||||||:||||||||||| |||
Db          1 MNKPQSWEARAETYSLYGFTDMPSLHQRGTVVVTHGEGPYIVDVNGRRYLDANSGLWNMV 60

Qy         61 AGFDHKGLIDAAKAQYERFPGYHAFSGHMSDQTVMLSEKLVEVSPFDSGRVFYTNSGSEA 120
              ||||||||||||||||||||||||| | ||||||||||||||||||||||||||||||||
Db         61 AGFDHKGLIDAAKAQYERFPGYHAFFGRMSDQTVMLSEKLVEVSPFDSGRVFYTNSGSEA 120

Qy        121 NDTMVKMLWFLHAAEGKPQKRKILTRWNAYHGATAVSASMTGFPYNSVFGLPLPGFLHLT 180
              |||||||||||||||||||||||||||||||| ||||||||| |||||||||||||:|||
Db        121 NDTMVKMLWFLHAAEGKPQKRKILTRWNAYHGVTAVSASMTGKPYNSVFGLPLPGFVHLT 180

Qy        181 CPHYWRYGEEGETEEQFVARLARELEETIQKEGADTIAGFFAEPVMGAGGVIPPAKGYFQ 240
              ||||||||||||||||||||||||||||||:|||||||||||||||||||||||||||||
Db        181 CPHYWRYGEEGETEEQFVARLARELEETIQREGADTIAGFFAEPVMGAGGVIPPAKGYFQ 240

Qy        241 AILPILRKYDIPVISDEVICGFGRTGNTWGCVTYDFTPDAIISSKSLTAGFFPVGAVILG 300
              |||||||||||||||||||||||||||||||||||||||||||||:|||||||:||||||
Db        241 AILPILRKYDIPVISDEVICGFGRTGNTWGCVTYDFTPDAIISSKNLTAGFFPMGAVILG 300

Qy        301 PELSKRLETAIEAREWFPHGFTTGGHPVGCAIA LKAIDVVMNEGLAENVRRLAPRFEERL 360
              ||||||||||||| | ||||||  ||||||||||||||||||||||||||||||||||||
Db        301 PELSKRLETAIEAIEEFPHGFTASGHPVGCAIA LKAIDVVMNEGLAENVRRLAPRFEERL 360

Qy        361 KHIAERPNIGEYRGIGFMWALEAVKDKASKAPFDGNLSVSERIANTCTDLGLIVRALGQS 420
              |||||||||||||||||||||||||||||| |||||||||||||||||||||| | ||||
Db        361 KHIAERPNIGEYRGIGFMWALEAVKDKASKTPFDGNLSVSERIANTCTDLGLICRPLGQS 420

Qy        421 VVLCPPFILTEAQMDEMFDKLEKALDKVFAEVA 453
              |||||||||||||||||||||||||||||||||
Db        421 VVLCPPFILTEAQMDEMFDKLEKALDKVFAEVA 453